DETAILED ACTION
This Office Action is in response to Application filed March 24, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
The Examiner first notes that claims 2-13 were filed April 1, 2021 after the filing date of March 24, 2021 of current application.
(1) Regarding claims 2, 5, 8 and 11, Applicant did not originally disclose that “the second transistor includes a third metal oxide layer provided in the same layer as the first metal oxide layer” as recited on lines 11-12 of claims 2, 5, 8 and 11, because (a) it appears that the claimed scan line driver circuit portion is directed to the scan line driver circuit 4004 shown in Fig. 24B of current application or the scan line driver circuit 4504a/4504b shown in Fig. 29A of current application (please note that the circuit 4503a shown in Fig. 29B is a signal line driver circuit rather than a scan line driver circuit), (b) however, neither Fig. 24B nor Fig. 29A does show any specific structure of the scan line driver circuit such as the configuration of “the second transistor includes a third metal oxide layer provided in the same layer as the first metal oxide layer”, (c) furthermore, when one takes a look at Fig. 24B of current application, the gate electrode of the thin film transistor 4011 in the scan line driver circuit 4004 is marked with a hatching that is different from the gate electrode of the thin film transistor 4010 that belongs to a pixel portion 4002, (d) therefore, it appears that the gate electrode of the second transistor, which Applicant appears to claim to be formed of the third metal oxide layer, does not actually include a third metal oxide layer as recited on line 11 of claims 2, 5, 8 and 11, and (e) in this case, the gate electrode formed of the third metal oxide layer is not provided in the same layer as the first metal oxide layer, which appears to be directed to the gate electrode of the thin film transistor 4010 in the pixel portion 4002;
in other words, Applicant did not originally disclose any specific structure and manufacturing method of the second transistor that is a part of the scan line driver circuit 4004 in Fig. 24 of current Application; rather, Applicant originally disclosed in paragraph [0337] of current Application that “The scan line driver circuit may be separately formed and then mounted, or only part of the signal line driver circuit or part of the scan line driver circuit may be separately formed and then mounted (emphases added)”, and in paragraph [0391] of current Application that “In addition, only the signal line driver circuits or part thereof, or the scan line driver circuits or part thereof may be separately formed and mounted (emphasis added)”; furthermore, if one looks at Fig. 24B of current Application, the first transistor 4010 in the pixel portion 4002 appears to have a light-transmitting conductive layer as a gate electrode just like the first transistor shown in Fig. 2A of current Application, while the second transistor 4011 in the scan line driver circuit 4004 appears to have a light-blocking conductive layer marked by thicker hatches that Applicant used to indicate light-blocking conductive layers in current Application; these two sentences from the paragraphs [0337] and [0391] of current Application together with the different hatches that Applicant used for the first and second transistor clearly indicate that the structure of the second transistor included in the scan line driver circuit portion is independent of the first transistor included in the pixel portion; therefore, Applicant did not originally disclose that “the second transistor comprises a third metal oxide layer provided in the same layer as the first metal oxide layer.
(2) Also regarding claims 2, 5, 8 and 11, Applicant did not originally disclose “the light-emitting element includes a second conductive layer, a light-emitting layer including an organic material over and overlapping with the second conductive layer, and a metal film over the light-emitting layer” as recited on lines 13-15 of claims 2, 5, 8 and 11, because (a) a display device comprising the scan line driver circuit portion recited on line 2 of claims 2, 5, 8 and 11 is shown in Fig. 24B of current application, see the scan line driver circuit 4004 in Fig. 24B of current application, (b) however, the display device shown in Fig. 24B of current application is an LCD device comprising a liquid crystal element 4013, and (c) therefore, Applicant did not originally disclose the light-emitting layer comprising the organic material in conjunction with the scan line driver circuit portion.
(3) Further regarding claims 2, 5, 8 and 11, Applicant did not originally disclose that “the third metal oxide layer … has a light-transmitting property” as recited on lines 22-23 of claim 2, on lines 23-24 of claim 5, on lines 21-22 of claim 8 and on lines 22-23 of claim 11, because (a) as discussed above, Applicant did not originally disclose the third metal oxide layer that is a part of the second transistor and that is provided in the same layer as the first metal oxide layer, and (b) therefore, Applicant did not originally disclose that the undisclosed third metal oxide layer has a light-transmitting property.
Claims 3 and 4 depend on claim 2, claims 6 and 7 depend on claim 5, claims 9 and 10 depend on claim 8, and claims 12 and 13 depend on claim 11, and therefore, claims 3, 4, 6, 7, 9, 10, 12 and 13 also fail to comply with the written description requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 5, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815